Citation Nr: 1610132	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-33 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error in an October 1976 rating decision that assigned a 30 percent initial rating for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran served on active duty from April 1973 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2014 decision, the Board denied the Veteran's claim on appeal. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a September 2015 Memorandum Decision, the Court vacated the Board's September 2014 denial of the Veteran's claim and remanded the issue for further development.


FINDINGS OF FACT

1. In an October 13, 1976 rating decision, the RO granted the Veteran's claim for a psychiatric disorder, assigning a 30 percent initial rating for the disability from May 28, 1975, the day after the Veteran's discharge from service, to April 20, 1976; a 100 percent temporary rating for a period of hospitalization of over 21 days from April 21, 1976, to June 30, 1976; and a 30 percent initial rating from July 1, 1976. 

2. The October 13, 1976 rating decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the October 13, 1976 decision, which assigned a 30 percent initial rating for the Veteran's service-connected psychiatric disability on the basis of CUE, have not been met. 38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA does not apply to claims regarding the presence of CUE in prior rating decisions. Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc). 

In a September 2015 Memorandum Decision, the Court vacated the Board's September 2014 denial of the Veteran's claim and remanded the issue for further development. In the September 2014 Board decision, the Board noted that the Veteran was alleging CUE in the October 1976 rating decision that assigned a 30 percent initial rating for his service-connected psychiatric disorder. The Board found that the October 1976 rating decision could no longer be subject to a collateral attack because it was subsumed by a May 1993 Board decision. See Duran v. Brown, 7 Vet. App. 216, 224 (1994) (noting that, once a regional office decision is subsumed by a Board decision, the regional office decision is no longer subject to a collateral attack on the basis of CUE). The Board noted that the Veteran had filed a prior claim challenging the May 1993 Board decision on the basis of CUE, which was denied in a May 2004 Board decision. Because VA regulations do not allow for repeated challenges of CUE in a Board decision regarding a particular claim, the Board dismissed the Veteran's claim without prejudice. See 38 C.F.R. § 20.1409 (2015). 

In the September 2015 Memorandum decision, the Court stated that, in its September 2014 decision, the Board had not explained how the May 1993 Board decision, which arose from a November 1986 rating decision, subsumed the October 1976 rating decision. Having found that the Board did not adequately explain the reasons and bases for denying the claim currently on appeal, the Court vacated the September 2014 Board decision and returned it to the Board for development. Having reviewed the evidence, the Board has determined that the May 1993 Board decision did not subsume the October 1976 rating decision. Yet, as will be explained below, the Board finds that the evidence weighs against the Veteran's challenge to the October 1976 rating decision on the basis of CUE.

CUE

Pursuant to 38 C.F.R. § 3.104(a) (2012), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis." See also 38 U.S.C.A. 
§ 5108 (West 2014). An exception to this rule is when VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. See also 
38 U.S.C.A. §§ 210(c), 7103 (West 2014). 

Under 38 C.F.R. § 3.105(a), a prior final decision of VA can be reversed or amended where evidence establishes "clear and unmistakable error." The Court has provided a three-part test to determine if there was CUE in a prior decision, as follows: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts ...." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE. See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE motion requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE "is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error." Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

CUE must be pled with specificity. See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002). This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated. In other words, to present CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence. See Crippen v. Brown, 9 Vet. App. 412 (1996). In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts in a specific rating decision or determination at the time and that, had the error not occurred, the decision would have been manifestly different. See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Given that over 40 years have passed since October 1976 Board decision, many laws and regulation have changed and such changes cannot be considered in determining whether CUE was committed. As an initial matter, the requirement for the Board and the RO to provide a detailed statement of reasons and bases was not applicable at the time of the challenged decision. Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the adjudicators were presumed to have made the requisite findings under a presumption of validity).

Analysis

In an October 1976 rating decision, the RO granted the Veteran's claim for service connection for a psychiatric disorder, claimed as a "nervous condition," and assigned a 30 percent initial rating for the disability from May 28, 1975, the day after the Veteran's discharge from service, to April 20, 1976. In that decision, the RO also granted Paragraph 29 benefits (temporary 100 percent rating for the psychiatric disability based on hospitalization for over 21 days) from April 21, 1976, to June 30, 1976; and restored the 30 percent initial rating for the period from July 1, 1976. The Veteran subsequently did not file a timely Substantive Appeal to the Board and the October 1976 rating decision became final. See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

In the October 1976 rating decision, the VA rating specialist rated the Veteran's psychiatric disorder under the then current diagnostic criteria for anxiety neurosis, using the General Rating Formula for Psychoneurotic Disorders. See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1976). Under that formula, the rating specialist found that the 30 percent rating was warranted because the evidence showed definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment. Under that Diagnostic Code, a 50 percent rating would have been warranted had the evidence showed that the ability to establish or maintain effective or favorable relationships with people was substantially impaired and that reliability, flexibility, and efficiency levels be so reduced by reason of psychoneurotic symptoms as to result in severe industrial impairment; a 70 percent rating would have been warranted had the evidence showed that the ability to establish and maintain effective or favorable relationship with people was seriously impaired, and that the psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment; and a 100 percent rating would have been warranted had the evidence showed that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, and there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior, and that the individual was demonstrably unable to obtain or retain employment. Id. 

Also, under the regulations in effect at the time of the October 1976 rating decision, a temporary total disability rating (100 percent) under Paragraph 29 would be assigned without regard to the provisions of the rating schedule when it was established that a service-connected disability had required hospital treatment in a VA or an approved hospital for a period in excess of 21 days. This rating would be effective from the first day of continuous hospitalization and would be terminated effective the last day of the month of hospital discharge. 38 C.F.R. § 4.29 (1976). 

Reviewing the evidence of record at the time of the October 1976 rating decision, February and March 1975 service treatment records indicated diagnosis and treatment for anxiety due to a familial situation and illness. In an April 1975 service treatment record, a service examiner diagnosed the Veteran as having an anxiety reaction. In a May 1975 report of his medical history provided at discharge, the Veteran reported having a nervous condition since February 1975. In a contemporaneous service discharge examination, a service examiner found that the Veteran had no psychiatric abnormalities.  

June and July 1975 VA treatment records indicate treatment for a nervous condition. Initially, the Veteran reported being unemployed. However, in a late July 1975 VA treatment record, the Veteran reported working at a hotel in the same position that he had held prior to service. The Veteran indicated that he was not quite satisfied with the job, but stated that he needed to support his wife and child. In an August 1975 VA treatment record, the Veteran confided to his therapy group that he felt better at work than he would sitting idle at home.

In an August 1975 VA psychiatric examination, the Veteran indicated that he was employed as an organizer of shows in a local hotel (although it was subsequently determined that the Veteran was employed as a stage hand). The Veteran stated that, during service, he began experiencing problems when stationed in Germany for 10 months, due to biases against Puerto Ricans and the language barrier. The Veteran stated that he was distracted, forgetful, prone to automobile accidents, and weak in both knees. The Veteran reported having to return home from work at 2:00 A.M. and experiencing difficulty falling asleep. The Veteran indicated that he was not very sociable, and was irritable and fretful when faced with trivial incidents at work. The Veteran denied experiencing gross mood swings. The examiner noted that the Veteran was neat in appearance, oriented in all spheres, and exhibited no defects in his flow of ideas. The examiner found that insight, judgment, and memory were unimpaired. After the examination, the examiner wrote that the Veteran "impresses as maladjusted, dissatisfied, and annoyed for having to work on a permanent night shift after his carefree life in service." The examiner diagnosed a moderate anxiety neurosis and stated that the Veteran was mentally competent.

In an October 1975 VA Report of Medical Examination for Disability Evaluation, the Veteran reported that he was employed at a local hotel. 

In a January 1976 VA treatment record, the Veteran reported having problems at home, at work, and in the street. The Veteran indicated that he had run out of medication. The examiner diagnosed anxiety and indicated that the Veteran was to continue treatment. 

In a February 1976 VA treatment record, the Veteran reported continuing to work at the hotel, but indicated that he had received complaints from his manager. The examiner stated that the Veteran was still in the process of getting adjusted to the demands of his job and to his "life routine." However, the examiner wrote that the Veteran was demanding too much attention and medication.

In an April 1976 VA treatment record, the Veteran reported being absent from work for the last few days and stated that he did not remember where he went. The Veteran was subsequently hospitalized at a VA facility for blackout symptomatology from April 21, 1976, to June 2, 1976. On the June 1976 VA discharge summary, the examiner noted that the Veteran was employed, but was having problems at home and at work. The examiner stated that, on admission, the Veteran was evasive and unable to give a good account of his symptoms. The examiner indicated that, during a second interview, the Veteran was found to be coherent; in good contact with reality; mildly depressed; not actively hallucinating; oriented to time, place, and person; and displaying poor, but not impaired, judgment. The examiner diagnosed an anxiety reaction, apparently due to stress at work and home. The examiner stated that the disability would have a mildly severe effect on his employability. 

In a June 1976 VA psychology clinical record, the Veteran reported working at a hotel and expressed satisfaction with the job. After interviewing the Veteran, the examiner stated that the Veteran had difficulties dealing with authority figures and facing stressful situations. The examiner indicated that the Veteran tended to get confused, showed poor tolerance for frustration, and might have a tendency to act out. The examiner also wrote that the Veteran had a poor capacity for empathy. The examiner reported that test data showed that the Veteran displayed a psychopathic tendency in his answers, which made the validity of the schizophrenic findings questionable. 

In August and September 1976 VA treatment records, specifically group therapy reports, the Veteran reported being unemployed. 

In a September 1976 VA group therapy report, the Veteran stated that he had not returned to his former job because he did not "feel well," and reported being anxious and restless. The examiner reported that the Veteran was evading responsibilities and was remaining home for no apparent reason. The examiner diagnosed an anxiety reaction.  

The record otherwise reflects that in a July 1991 rating decision, VA granted the Veteran a 100 percent rating for a psychiatric disorder, specifically schizophrenia, effective from May 6, 1988. The Veteran appealed the issue of the effective date to the Board. In May 1993, the Board issued a decision, granting an effective date of June 4, 1986 and denying a claim for an even earlier effective date. In May 1999, the Veteran filed a challenge to the Board's May 1993 denial of an effective date prior to June 4, 1986, on the basis of CUE. In a May 2004 decision, the Board denied the Veteran's challenge to the May 1993 Board decision. 

In January 2010, the Veteran submitted a claim, stating that he was seeking a "claim for [an] earlier effective date for the grant of 100 percent" due to "clear and unmistakable errors in [the] initial rating decision" granting a 30 percent rating for his psychiatric disability "effective July 1, 1976." The Veteran stated that, because he was discharged from service on May 27, 1975, service connection should have been granted as of May 28, 1975, and the "rating ... should be 100 percent." Attached to his claim, the Veteran also submitted a January 2010 letter from a doctor, stating that the Veteran had been unable to work since his May 1975 discharge from service, in part, because "[h]e was totally incapacitated by the Social Security Administration since he left active service."

As reflective of his current allegations as to CUE, after the Board issued its September 2014 decision, the Veteran argued in a March 2015 informal brief to the Court, that he should be given a 100 percent rating for schizophrenia since his discharge from service. When asked what facts the Board failed to take into account in deciding his claim, the Veteran wrote that the Board "denied my claim for [individual unemployability] for earlier effective date." He further stated that an award of unemployability "should be retroactive to May 1, 1975, date of original claims since my discharge." When asked for other reasons as to why the Board's decision was wrong, the Veteran wrote that the Board "didn't consider that since my discharge I'm unable to work, to make any action due to my poor [judgment]." As his "nervous condition started since my military life, since that date you have to be granted." 

In a January 2016 statement in support of his claim, the Veteran wrote that, since April 1, 1976, he had been "disable to work under Social Security regulation" and that he was treated for his emotional condition during service. The Veteran further stated that he had "never worked since my discharge." 

The Veteran's challenge to the October 1976 rating decision fails because the decision does not contain CUE. In his January 2010 claim, the Veteran stated that service connection should have been granted as of May 28, 1975 and the "rating
 ... should be 100 percent." As the October 1976 rating decision granted service connection for an anxiety reaction effective May 29, 1975 (reflective of the date of his discharge from active duty), the Board need not discuss the need for an earlier effective date for the grant of service connection. As the Veteran is seeking a 100 percent disability rating, it is apparent that the Veteran is not contesting the temporary 100 percent rating assigned from April 21, 1976, to June 30, 1976, which was granted solely on proof of the Veteran's hospitalization for a period of over 21 days. 38 C.F.R. § 4.29 (1976). Instead, the Veteran is indicating that the October 1976 rating decision is a product of CUE in that it assigned a 30 percent initial rating, instead of the 100 percent rating sought by the Veteran, for the initial rating periods from May 28, 1975, to April 20 1976, and from July 1, 1976. 

The Veteran has claimed that the October 1976 rating decision is a product of CUE because the VA rating specialist failed to consider that SSA had granted him SSA disability benefits since his discharge. The evidence on file at the time of the issuance of the October 1976 rating decision contains no notation indicating that the Veteran was either seeking or receiving SSA benefits. The Veteran did not advise VA that he was either seeking or was in receipt of SSA benefits until January 1983, when he filed a January 1981 SSA document indicating receipt of benefits. The Veteran's challenge in this regard is that VA failed to assist him in the development of his claim. However, the failure to fulfill the duty to assist does not constitute CUE. See Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).



Moreover, the VA rating specialist who wrote the October 1976 rating decision was obligated to consider evidence in the possession and constructive-possession of VA at the time of the decision in question. Military records and VA records, for example, are considered part of the record on appeal since they are within VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). In contrast, federal records from other federal agencies, such as SSA, are not "constructively" of record. Moreover, the constructive-possession of records rule established in Bell is inapplicable to a claim of CUE where the decision in question was rendered prior to Bell (prior to July 21, 1992). 

VA could not have procured any SSA records in a timely manner because the Veteran did not advise VA of their existence prior to the issuance of the October 1976 rating decision. 

The evidence submitted by the Veteran to support his contention does not avail him. With his January 2010 claim, the Veteran attached a January 2010 statement from a private examiner, indicating that the Veteran had been totally incapacitated and unable to work since he left service in 1975. As the January 2010 statement from the examiner did not exist until fairly recently, the failure of the VA rating specialist to consider it while writing the October 1976 rating decision at issue is not a basis for a CUE claim. See Damrel, at 245 (holding that, to sustain a claim of CUE, it must be shown that the correct facts, as they were known at that time, were not before the adjudicator) (emphasis added).

The Veteran has also implied that the October 1976 VA rating specialist committed CUE because he failed to take into account the Veteran's inability to work after service. In a March 2015 informal brief to the Court, the Veteran stated that VA "didn't consider that since my discharge I'm unable to work, to make any action due to my poor [judgment]." In a January 2016 statement in support of his claim, the Veteran wrote that stated that he had "never worked since my discharge." The Board notes that those statements lack credibility as they are inconsistent with the 1975 and 1976 VA treatment records showing that the Veteran worked at a hotel for nearly a year after service. See Caluza, 7 Vet. App. at 511-12. As the records, showing that the Veteran maintained employment during that period after service, were in evidence at the time of the October 1976 rating decision, the October 1976 rating specialist was permitted under VA regulations to consider them and assign a 30 percent rating, indicating psychoneurotic symptoms resulting in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment. See 38 C.F.R. § 4.130, Diagnostic Code 9400 (1976). Although the Veteran contends that the October 1976 ratings specialist should have emphasized VA treatment records showing potential impairment with employment in making his decision, a simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. See Luallen, 8 Vet. App. at 95.

In his March 2015 informal brief to the Court, the Veteran wrote that the Board had "denied my claim for [individual unemployability] for earlier effective date." The Veteran did not file a claim for entitlement to a total disability rating based on individual unemployability (TDIU) prior to the issuance of the October 1976 rating decision and the October 1976 rating specialist did not issue a decision regarding the issue of entitlement to a TDIU. As such, the October 1976 rating adjudicator cannot be faulted for his failure to grant an earlier effective date for individual unemployability if that issue was not before him at the time. See Damrel, at 245. 


ORDER

The October 1976 rating decision that assigned a 30 percent initial rating for a psychiatric disorder does not contain CUE and the appeal is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


